— Appeal by the defendant from a judgment of the County Court, Westchester County (Silver-man, J.), rendered July 21, 1989, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
On appeal, the defendant contends that the court improvidently exercised its discretion when it refused to grant the defendant’s applications for a post-indictment preliminary hearing and to strike certain language from the indictment. However, the defendant is barred from raising these claims on appeal since, as a condition of his guilty plea, the defendant withdrew all of his motions, whether pending or decided. Accordingly, the defendant waived his right to challenge the denial of these applications on appeal.
The defendant pleaded guilty with the full understanding that he would receive the sentence that was actually imposed. Thus, he will not now be heard to complain that his sentence was excessive (see, People v Kazepis, 101 AD2d 816). Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.